Citation Nr: 0945531	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  05-41 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1962 to March 1966. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Houston, 
Texas, which denied service connection for hearing loss and 
tinnitus. 

In October 2009 a hearing was held by the undersigned 
Veterans Law Judge.  The transcript is of record. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's hearing loss disability was manifest in 
service or within one year of service discharge or is 
causally related to service. 

2.  The evidence establishes that the Veteran's currently 
diagnosed tinnitus was incurred in active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in July 2004 and January 2005.

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection for bilateral hearing loss is 
denied.  Accordingly, any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696, (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology of 
his disabilities, and afforded the Veteran the opportunity to 
give testimony before the Board, which he did.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis  

The Veteran seeks service connection for bilateral hearing 
loss and tinnitus.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).
The record does not reflect that the Veteran's hearing loss 
developed to degree of 10 percent within one year from the 
date of termination, March 1966.  38 C.F.R §3.309(a)   
Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The service treatment records (STR's), include an entrance 
examination at enlistment which noted normal hearing in both 
ears and a hearing examination upon discharge which noted 
normal hearing in both ears.  Both examinations are entirely 
negative for complaints, diagnosis, or treatment for hearing 
loss or tinnitus.  

Despite the absence of any STR's reflecting any complaints, 
diagnosis, or treatment, the Veteran maintains that he 
complained of difficulty hearing and ringing in the ears 
during service. 

A February 2001 private audiological evaluation diagnosed the 
Veteran with bilateral sensorineural hearing loss.  No 
opinion as to the etiology of the Veteran's hearing loss was 
provided. 

At a June 2004 VA evaluation, the Veteran was diagnosed with 
right ear moderate, sloping to severe sensorineural hearing 
loss, and left ear mild, sloping to severe sensorineural 
hearing loss. 

At a January 2005 VA examination the Veteran complained of 
tinnitus, and reported noise exposure to flight line, 
aircraft engines, construction work, lawn mowers and farm 
equipment.  He reported that his hearing loss was gradual but 
his tinnitus began suddenly in 1962 and has been constant 
ever since.  The examiner found that tinnitus was a 
subjective complaint with no means of verification.  The 
examiner noted that the Veteran's hearing loss was normal 
upon entrance and exit from service and opined that it was 
not likely that military noise exposure caused his hearing 
loss and tinnitus. 

An April 2006 private audiologist report noted the Veteran's 
history of noise exposure in service to jet engine noise for 
six months and as a heavy equipment operator for three and a 
half years.  The Veteran was diagnosed with tinnitus and high 
frequency sensorineural bilateral hearing loss.  The 
audiologist opined that the Veteran's history was consistent 
with noise induced hearing loss and that the Veteran's high 
frequency hearing loss may have been present at the time of 
discharge in 1966 and that tinnitus may have been a symptom 
of high frequency hearing loss at the time of discharge. 

At the October 2009 Board hearing the Veteran reported that 
he first noticed ringing in his ears shortly after enlistment 
when he was in jet mechanic school in Amarillo and that it 
has been constant since then.  He also reported that his job 
was driving a tractor with a mower attached for eight hours a 
day for three and half years while in service.  The Veteran 
reported that he did not notice any hearing loss during 
service. 

Bilateral Hearing Loss 

The Veteran is currently diagnosed with bilateral hearing 
loss.  The Board concedes that the Veteran was exposed to 
noise during service.  There is no evidence, nor does the 
Veteran contend, that he experienced any hearing loss during 
service or within a year thereafter.  The Veteran reported 
that his hearing loss was gradual.  Additionally, there is no 
medical evidence of hearing loss until the February 2001 
private audiological evaluation.  There is no evidence of 
continuity of symptomatology of bilateral hearing loss from 
service or during the 35 years before this disability was 
shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).

The VA examiner opined that the Veteran's hearing loss was 
less likely than not caused by or a result of his military 
noise exposure.  The private audiologist only noted that the 
Veteran's current hearing loss suggests that a high frequency 
may have been present at the time of discharge from the 
military but did not provide an opinion that his current 
bilateral hearing loss was a result of his military noise 
exposure only that his hearing loss may have been present at 
discharge.  An opinion that a current disorder 'could be' 
related to, or that there 'may be' some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998).  The weight of the medical evidence is 
against a finding that the Veteran's hearing loss was caused 
by his service. 

The Veteran has argued that his bilateral hearing loss is due 
to service, however, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
bilateral hearing loss and his views are of no probative 
value.  While the Veteran's lay assertions have been 
considered, they do not outweigh the other medical evidence 
of record, the most probative of which shows that there is no 
relation between the Veteran's current hearing loss and his 
in service noise exposure.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

Hearing loss was not shown in service or manifest to a 
compensable degree within one year of service discharge.  
Absent any competent and probative medical evidence relating 
the Veteran's current hearing loss disability to service, the 
preponderance of the evidence is against the claim; there is 
no doubt to be resolved; and service connection for a hearing 
loss disability is not warranted.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Tinnitus  

As to the Veteran's tinnitus, the January 2008 VA examiner 
concluded that tinnitus was a subjective complaint with no 
means of verification and opined that it was not likely that 
military noise exposure caused his tinnitus.  The private 
audiologist diagnosed the Veteran with tinnitus and found 
that tinnitus may have been a symptom of high frequency 
hearing loss at the time of discharge.  While the private 
audiologist's opinion is too speculative in nature, the VA 
examiner's opinion failed to properly address the Veteran's 
reported history of ringing in his ears since service, 
dismissing it as a subjective complaint with no means of 
verification. 

The evidence of record demonstrates that the Veteran has a 
current diagnosis of tinnitus.  Furthermore, he presented 
competent and credible testimony at his hearing that his 
tinnitus began shortly after entering service and has 
continued ever since, demonstrating both a continuity of 
symptomatology of tinnitus and chronicity of the condition.  
Therefore service connection for tinnitus is warranted.  

With all doubt resolved in the Veteran's favor, the Board 
finds that tinnitus began in service.  See 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is granted. 






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


